            Case 2:19-cv-06218-JS Document 8 Filed 03/03/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARMAINE PRATER,                              :
    Plaintiff,                                 :
                                               :
       v.                                      :      CIVIL ACTION No. 19-6218
                                               :
CITY OF PHILADELPHIA, et al.,                  :
      Defendants.                              :

                                              ORDER

       AND NOW, this 2nd day of March, 2020, the Court having directed Pro se Plaintiff

Charmaine Prater to file an amended complaint in a January 14, 2020, Order which (1) dismissed

her Complaint without prejudice, (2) granted her leave to file an amended complaint within thirty

(30) days if she was able to state a plausible claim for relief, and (3) warned her that if she failed

to file an amended complaint her case would be dismissed without prejudice for failure to

prosecute, and Prater having failed to file an amended complaint to date, it is ORDERED:

       1.      Prater’s case is DISMISSED WITHOUT PREJUDICE for failure to prosecute.1

       2.      The Clerk of Court is DIRECTED to CLOSE this case.

                                               BY THE COURT:


                                                /s/ Juan R. Sánchez
                                               JUAN R. SÁNCHEZ, C.J.




1
 Rather than file an amended complaint, it appears Prater sought to remove the proceedings
underlying this case to federal court. See Phila. License & Inspection v. Prater, No. 20-1035 (E.D.
Pa. filed Feb. 21, 2020). Accordingly, it appears she has abandoned this proceeding.
